09-4939-cr
United States v. Victor




                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after January
1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule 32.1.1.
When citing a summary order in a document filed with this court, a party must cite either the Federal Appendix
or an electronic database (with the notation “summary order”). A party citing a summary order must serve a copy
of it on any party not represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 29th day of September, two thousand ten.

PRESENT:
            JOSEPH M. McLAUGHLIN,
            PETER W. HALL,
                        Circuit Judges,
            JANE A. RESTANI,*
                        Judge.
______________________________________________

UNITED STATES OF AMERICA,
                                             Appellee,

                           v.                                                    No. 09-4939-cr


CHARLES VICTOR,
                              Defendant-Appellant.
______________________________________________




         *
         Chief Judge Jane A. Restani of the United States Court of International Trade, sitting by
designation.

                                                         1
FOR APPELLEE:                                     LORETTA E. LYNCH, United States Attorney for
                                                  the Eastern District of New York (Susan Corkery,
                                                  Rachel J. Nash, Assistant United States Attorneys,
                                                  Of Counsel, on the brief).


FOR DEFENDANT-APPELLANT:                          ROBERT L. MOORE, West Hempstead, New
                                                  York.


       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Gleeson, J.). UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED, that the judgment of the district court is AFFIRMED.

       Defendant-Appellant Charles Victor appeals from a decision of the district court denying

his motion to suppress various items of identification, including: (1) a picture of himself; (2) his

New York State Benefit Card; (3) his New York State inmate identification card; (4) a brown

wallet; and (5) a piece of mail addressed to him, all found at the searched premises. These items

were introduced into evidence to link him to the interstate trafficking of weapons, ammunition,

and a bulletproof vest. We assume the parties’ familiarity with the facts, procedural context, and

specification of issues on appeal.

       This Court reviews factual findings supporting a district court’s denial of a motion to

suppress evidence for clear error, viewing the evidence in the light most favorable to the

government. United States v. Rommy, 506 F.3d 108, 128 (2d Cir. 2007). The Court reviews the

district court’s legal conclusions de novo. Id.

       After careful review of Victor’s arguments and the appellate record, we hold that the

district court did not err when it denied defendant-appellant’s motion to suppress the



                                                     2
documentary evidence. Victor argues that the identification documents that linked him to the

ammunition and body armor were illegally seized because the seizure was outside the scope of

the warrant. Although the search warrant itself did not explicitly identify the documents that

were seized concerning Victor’s occupancy of the 189 York Street premises, the warrant did

authorize the seizure of “documents relating to the illegal trafficking of firearms and

ammunition.” We conclude that the descriptions of items listed in the search warrant were

“sufficiently specific to permit the rational exercise of judgment by the executing officers in

selecting what items to seize.” United States v. LaChance, 788 F.2d 856, 874 (2d Cir. 1986)

(internal quotation and alteration omitted). See also United States v. George, 975 F.2d 72, 76 (2d

Cir. 1992) (stating that this Court has upheld warrants authorizing the seizure of evidence where

the warrant “identified [the] specific illegal activity to which the items related.”). As the district

court correctly noted, an officer executing a warrant must be allowed to “exercise some minimal

judgment about whether a particular document falls within the described category on the warrant

[i]tself.” See also United States v. Riley, 906 F.2d 841, 844-45 (2d Cir. 1990) (stating that a

warrant does not eliminate all discretion of the officers who execute a warrant).

       The identification documents in question helped establish a connection between Victor

and the premises at which the firearms, ammunition, and a bulletproof vest were found. In that

respect, it follows that they constituted some evidence of Victor’s trafficking in firearms. While

the language of the warrant could have been drafted more precisely, it was sufficient to

encompass seizure of those documents.




                                                  3
       Because we conclude the description in the warrant was sufficiently specific to authorize

the seizure of the identification documents, we do not reach the government’s argument

regarding the officers’ good faith. To the extent Victor is otherwise attacking the bases on which

probable cause was found to support the warrant, those arguments are without merit.

       The judgment of the district court is AFFIRMED.


                                                            FOR THE COURT:
                                                            Catherine O’Hagan Wolfe, Clerk




                                                4